ROT, C.
The defendant was charged by information with a failure to hum the carcasses of swine owned by him, which had died of cholera.
The court sustained a motion to quash the information on the ground that the Act of March 22, 1913 (Laws 1913, p. 222), is void. That act is entitled as follows:
“An Act to repeal section 4868 of article 8, chapter 36, Revised Statutes of the State of Missouri, 1909, entitled ‘Swine dying of disease to be burned — notice of possible contagious disease to be posted — other provisions.’ Providing penalty for violation of this act. ’ ’
The body of that act purports to repeal the section mentioned in the title, and to enact a new section in lieu thereof, and it does not provide any penalty. The new section there attempted to be enacted is clearly outside the title of the act and void.
It is true that a section of the Revised Statutes may be amended by a bill the title of which gives notice that the bill is an amendment of such section, without other description of the subject-matter. [State ex rel. v. County Court, 128 Mo. l. c. 440, and cases there cited.] But the title of the bill here under discussion does not give notice that the section is to be amended, or that a new section is to be enacted in place of it. It merely says that it is to be repealed. The fact that such title contained the words, “Providing penalty for violation of this act,” does not save the bill. Those words were misleading as no penalty was mentioned in the bill. The amendment made by the bill was not in the title, and the penalty called for by the title was not in the- bill. The title was misleading in both respects and one of those errors does not heal the other.
The judgment is affirmed.
Williams, C., concurs.
PER CURIAM:
The foregoing opinion of Roy, C., is adopted as the opinion of the court.
All of the judges concur.